Citation Nr: 1336420	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  06-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a noncompensable evaluation for service-connected residuals of a fracture to the left infra-orbital rim and lower maxillary antra, anterior arch of the left zygoma.   
 
This appeal originally came before the Board as a claim for entitlement to an increased rating for a service-connected left eye disability.  In a June 2010 decision, the Board found that a claim for TDIU had been raised by the record in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is part of the adjudication of a claim for increased compensation).  The Board denied the claim for an increased rating and remanded the claim for TDU to the agency of original jurisdiction (AOJ) for further development.  The claim has now returned to the Board for additional appellate action.  

In March 2006, the Veteran testified before a hearing officer at the RO.  The Veteran also testified before the undersigned Veterans Law Judge at the RO in May 2009.  Transcripts of both hearings are of record.  

In April 2011, the Veteran filed an additional claim for compensation characterized as entitlement to service connection for a "dropped eye lid left eye."  The Board does not have jurisdiction over this claim and it is referred to the AOJ for proper action, to include determining whether the Veteran intended to file a claim for increased compensation for a service-connected left eye disability.  




FINDING OF FACT

The Veteran's service connected loss of peripheral vision in the left eye and PTSD precludes him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to symptoms associated with a service-connected left eye disability.  VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  The Veteran is currently service-connected for PTSD rated as 70 percent disabling, a left eye disability rated as 10 percent disabling, a left eye scar rated as 10 percent disabling, residuals of nasal trauma rated as 10 percent disabling, tinnitus rated as 10 percent disabling, and hearing loss rated as noncompensably disabling.  He has a combined disability evaluation of 80 percent.  Therefore, he meets the objective minimum percentage requirements set forth in 38 C.F.R. § 4.16(a), for an award of a scheduler TDIU.

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

After review of the evidence, the Board finds that the Veteran is unemployable due to a service-connected left eye disability and PTSD.  He last worked full time in April 2005 when he was employed as a truck driver.  The Veteran's VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," indicates that he graduated high school, but has no other education.  He testified during the March 2006 and May 2009 hearings that he lost his job as truck driver due to loss of peripheral vision in his left eye.  He has also reported on multiple occasions that he is unable to pass the Department of Transportation physical and obtain a trucker's license due to vision loss.  The Veteran worked as truck driver for over 30 years and has no training or experience in other fields of work.

The record contains competent medical and lay evidence in support of the Veteran's claim.  His VA physician provided medical opinions in support of a finding of unemployability in June 2007 and September 2010, stating that the Veteran was not able to work due to service-connected PTSD and vision loss.  A February 2012 VA contract examiner also determined that the Veteran was not able to work as a truck driver due to his left eye condition.  Additionally, upon VA examination in January 2013, the Veteran was found to endorse reduced reliability and productivity due to service-connected PTSD.  The VA psychiatric examiner assigned a GAF score of 50, consistent with serious symptoms and serious occupational impairment.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)).  The lay evidence in support of the claim includes a June 2010 statement from one of the Veteran's potential employers.  The employer noted that he wanted to hire the Veteran as a driver in 2008, but the Veteran's disability was not covered by his insurance.  Thus, he was unable to hire the Veteran.  The Veteran has also provided credible testimony that he is unable to work due to peripheral vision loss associated with his service-connected left eye disability.  

Although most of the evidence addressing the Veteran's unemployability deals specifically with his former work as a truck driver, the Board notes that a March 2006 psychological evaluation performed by the Social Security Administration (SSA) indicated that the Veteran was not able to work in job a encompassing a 40 hour work week in a stable work setting.  There was also evidence that the Veteran was unable to hold and keep a simple work position due to psychological reasons.  Furthermore, as discussed above, the Veteran's education and work experience is limited to high school and a 30 years history of employment as a truck driver.  The Board therefore finds that the weight of the evidence establishes that the Veteran is unemployable due to symptoms associated with service-connected left eye disability and PTSD.  

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to TDIU is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


